GS GELBER+
          Case 1:17-cr-00286-JPO Document 48 Filed 05/18/20 Page 1 of 2



   SANTILL,Q

                                             May 18, 2020


VIAECF
The Honorable J. Paul Oetken
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     United States v. Christopher Canale, 17-CR-286 (JPO)

Dear Judge Oetken:

       On behalf of defendant Christopher Canale, I write with no objection from the
Government or Probation to respectfully request that the terms of the Court's April 30, 2020
order be clarified to provide that Mr. Canale has been placed on supervised release with a special
condition of"home detention" until November 17, 2020.

        On April 30, 2020, this Court granted Mr. Canale compassionate release, reducing his
sentence to time served and placing him on supervised release with a special condition of"home
confinement" until November 17, 2020, but there is some ambiguity as to what level of
supervision this entails. See e.g., United States Courts, Services and Forms, Chapter 3: Location
Monitoring (Probation and Supervised Release Conditions), available at
https://www.uscourts.gov/services-forms/location-monitoring-probation-supervised-release­
conditions (describing different methods of implementation of home confinement.) "Home
detention requires the defendant to remain at home at all times except for pre-approved and
scheduled absences for employment, education, religious activities, treatment, attorney visits,
court appearances, court-ordered obligations, or other activities as approved by the probation
officer."

        In light of the fact that Mr. Canale, a first time, non-violent offender, was already due to
be released to community confinement followed by a period of home detention when
compassionate release was granted, we respectfully submit that this is the appropriate level of
supervision. Cf United States v. Trevon Gross, No. 15 Cr. 769 (AJN), ECF Dkt. 771 (S.D.N.Y.
May 7, 2020) (granting compassionate release to supervised release with special condition of
home detention for first-time, non-violent offender).




                                                   th
                 Gelber & Santillo PLLC, 347 West 36 Street, Suite 805, New York, NY 10018
                                    Tel: 212-227-4743 Fax: 212-227-7371
         Case 1:17-cr-00286-JPO Document 48 Filed 05/18/20 Page 2 of 2




        As noted above, we have conferred with Probation and the Government, and they have no
objection to this request. Thank you for your consideration.

                                                      Sincerely,

                                                      Isl Kristen M. Santillo
                                                      Kristen M. Santillo

cc:    AUSA Juliana Murray
       Probation Officer Jason Lerman


                     Granted. The Court hereby clarifies that Defendant's term of supervised
                   release imposed by this Court on April 30, 2020, shall be subject to a special
                   condition of home detention until November 17, 2020.
                     So ordered.
                     May 18, 2020
